  8:20-cv-00356-RGK-PRSE Doc # 17 Filed: 10/21/20 Page 1 of 1 - Page ID # 94




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

KIM LIECH,

                    Petitioner,                             8:20CV356

       vs.
                                                              ORDER
SCOTT FRAKES,

                    Respondent.


      Petitioner has filed an interlocutory appeal (Filing 14).

       IT IS ORDERED that to the degree a certificate of appealability and
authorization to proceed in forma pauperis is required, both are denied because the
interlocutory appeal is frivolous.

      Dated this 21st day of October, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
